DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/25/2022 has been entered. Claim 1 has bee amended. Therefore, claims 1-5 are now pending in the application.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Devlieg (US — 2011/0226569 A1) discloses Electronic Motor Actuator Brake Inhibit for Aircraft System comprising:
the lever being blockable in the 100% position in order to provide parking braking when the aircraft is stationary (operation of brake, [0025] - [00301 Fig: 3-4), and 
teaching reference Everett et al. (US - 2010/0102173 A1) discloses Light Aircraft Stabilization System comprising:
using a valve (1 24a, 124h, Fig: 3) having an outlet port connected to the brakes (via 220a, 2208, Fig: 3), a return part (1S6a, 136b, Fig: 3), and a feed port (i32a, 132b, Fig: 3}, the valve presenting a rest state in which the outlet port is connected to the return port and an active state in which the outlet part is connected to the feed port (O0501, Fig: 3}; and
controlling the valve to occupy one or the other of those states by pulse width modulation having a duly ratio that is a function of the position of the lever in order to deliver to the brakes with pressure being in the range return pressure to feed pressure, depending on the position of the lever (Additionally, the duration of “on” pulses (when a valve 124 is in its second position) and “off” pulses (when a valve 124 is in its first position) can bs varied via pulse width modulation (PWM), (0056), Fig: 3).
However, prior art and teaching reference fail to disclose using a progressive parking brake in the event of a failure of a main brake, the progressive parking brake being controlled by a lever that can be actuated by a pilot between a "0%" position in which the brakes are connected to the return pressure of the aircraft, and a "100%" position in which the brakes are connected to the feed pressure of the aircraft.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 4-5 are also allowable by virtue of their dependencies from claim 1.
Further, prior art and teaching reference also fail to disclose wherein, the valve is returned to the rest state by a return spring and is placed in the active state by a coil powered by a first selector connecting a first terminal of the coil in alternation to ground or to a DC voltage source in response to a control signal for the selector that is determined by pulse width modulation which recited in independent claim 2. Therefore, , independent claim 2 is allowable. Claim 3 is also allowable by virtue of it dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657